Citation Nr: 1019650	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-04 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT) due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The Veteran had active service from October 1969 to March 
1972.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In March 2008, the Veteran testified at a formal Decision 
Review Officer's (DRO) hearing at the RO in Nashville.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board received an independent medical expert (IME) 
opinion regarding the issue on appeal in March 2010.  The 
appellant and his representative were provided with a copy of 
the opinion and allowed the appropriate amount of time for 
response.  38 C.F.R. § 20.903 (2009).  The appellant 
responded in April 2010 that he had no further argument or 
evidence to submit and asked the Board to proceed with the 
adjudication of his appeal.  


FINDING OF FACT

The competent evidence of records shows that the Veteran's 
PCT was caused by his exposure to herbicides in the Republic 
of Vietnam.  


CONCLUSION OF LAW

PCT was incurred in active military service. 38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In light of the full grant of benefits for the Veteran's 
claim, the Board notes that no further notification or 
assistance is necessary to develop facts pertinent to the 
claim at this time. 
Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that he contracted PCT due to exposure 
to herbicide agents (i.e., Agent Orange) during his service 
in the Republic of Vietnam even though he was not diagnosed 
with it until at least 30 years after his discharge.  The 
medical evidence of record indicates that he was diagnosed 
with PCT in January 2004 but has been seeking treatment for 
variously diagnosed skin disorders since at least 1992.  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the Veteran must show (1) that he served in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975; (2) that he currently suffers from a 
disease associated with exposure to certain herbicide agents 
enumerated under § 3.309(e); and (3) that the current disease 
process manifested to a degree of 10 percent or more within 
the specified time period prescribed in § 3.307(a)(6)(ii).  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2009).  

The Veteran served in Vietnam from March 1971 to March 1972.  
Thus, he has the requisite type of service in the Republic of 
Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii), and he is 
presumed to have been exposed to an herbicide agent, Agent 
Orange, during service in the absence of affirmative evidence 
to the contrary.  The medical evidence of record additionally 
shows that the Veteran is currently diagnosed with PCT and 
has been receiving treatment for the disorder.    
Nevertheless, the Veteran is not entitled to presumptive 
service connection based on herbicide exposure because his 
PCT did not become manifest to a degree of 10 percent or more 
within a year after the last date on which he was exposed to 
an herbicide during military service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2009). 

Although the Veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6), he is not precluded 
from an evaluation as to whether he is otherwise entitled to 
service connection on a direct basis under 38 C.F.R. § 3.303.  
The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder, the claimant may nevertheless establish 
direct service connection by evidence demonstrating that the 
disease was in fact "incurred" during service.  Combee v. 
Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 1994).

As discussed above, in order for the Board to grant a Veteran 
service connection, the evidence of record must show a 
current disability or disease, an injury or diagnosis in 
service, and a relationship or nexus between the current 
disability or disease and the injury or diagnosis in service.  

The medical evidence does in fact show that the Veteran's PCT 
is related to his period of active military service.  The 
Veteran's service treatment records only show treatment for a 
lesion on his chin during service, but he has received 
treatment since at least 1992 for various skin disorders, 
including rashes, dermatofibrosis, and a cystic lesion.  
Furthermore, as noted above, the Veteran was diagnosed with 
PCT in January 2004, and, even though he is not entitled to 
presumptive service connection based on herbicide exposure, 
VA has obtained an independent medical opinion linking his 
currently diagnosed PCT to his active military service.  

In a March 2010 opinion, an independent medical examiner 
(IME) recounted the Veteran's PCT history.  He noted that the 
Veteran complained of intermittent eruptions on his arms with 
pruritic erythematous papules that were improved with current 
treatments of phlebotomy in July 2004.  The IME also referred 
to an April 2004 note that stated that the Veteran had a 30-
year history of recurrent papular eruptions on the bilateral 
arms and lower legs that flared up in the summer.  He then 
explained that PCT usually breaks out on the arms and is 
photo induced, meaning that it becomes worse in the summer 
and improves with phlebotomy.  The IME cited notes in which 
the Veteran denied skin problems that were dated in months 
such as March, April, and November while the Veteran 
complained of rashes and lesions in months such as April, 
July, and September.   

After reviewing this history, the IME stated that there are 
seven known causes of sporadic PCT: alcohol, estrogens, 
hexaclorobenzene (Turkish epidemic), Agent Orange, iron, 
hepatitis C, and HIV.  Of these, the Veteran had no 
documentation of heavy alcohol ingestion, estrogens, or 
exposure to hexachlorobenzene.  Rather than any documentation 
of iron overload, the Veteran had an iron deficiency anemia 
in August 2001.  Furthermore, the Veteran was negative for 
hepatitis C in May 2000 and April 2004, but it was mentioned 
in notes starting November 2006.  However, there was no lab 
documentation of the hepatitis C virus.  Likewise, there was 
also no lab documentation of a positive HIV test.  Thus, of 
the seven known causes of sporadic PCT, the Veteran was only 
positive for his presumed exposure to Agent Orange.  Finally, 
even though the Veteran's lesion on his chin in service "was 
clearly due to bullous impetigo," the IME opined that it is 
at least as likely as not that the Veteran's PCT had its 
onset in service.  He supported his opinion by summarizing 
his findings, stating that the Veteran was diagnosed with PCT 
in January 2004 with cutaneous findings and a confirmatory 
urine test, Agent Orange was his only exposure to a known 
cause of sporadic PCT, the Veteran has a 30-year history of 
skin problems that were worse during the summer months and in 
the characteristic PCT locations, and the Veteran's PCT was 
cured by a known treatment of PCT.  Thus, the IME concluded 
that it is "not possible to say" that the Veteran "did not 
develop PCT from exposure to Agent Orange from 1971-1972 in 
the Republic of Vietnam."  The Board finds this opinion is 
adequate and affords it great probative value.  

As the IME opinion is the only competent medical opinion of 
record, the Board finds that the preponderance of the 
evidence does not weigh against the Veteran's claim of 
entitlement to service connection for PCT.  Therefore, he is 
entitled to service connection for PCT due to exposure to 
herbicides.  His appeal is granted.







ORDER

Entitlement to service connection for porphyria cutanea tarda 
(PCT) due to exposure to herbicides is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


